Citation Nr: 0837267	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served in the merchant marines between April 1942 
and August 1945. He died in January 1985; the appellant is 
his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision.

In June 2006, the Board issued a decision which denied the 
appellant's claim.  The appellant appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court); which, pursuant to a February 2008 memorandum 
decision, vacated the Board's decision and returned the 
appellant's case to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in 1985 at the age of 63.  His death 
certificate reflects the immediate cause of death was 
pneumococcus meningitis, due to or as a consequence of 
"sepsis, urinary tract infection."  The veteran was not 
service connected for any disability during his life time.  
The appellant contends the veteran's asbestos exposure in 
service caused his death.  The Board, noting the presence of 
X-rays evidence of lung opacities near the time of death, 
obtained a medical opinion in September 2005, as to whether 
the veteran had a respiratory illness related to in-service 
asbestos exposure and if so, whether it contributed to the 
veteran's death.  The medical opinion obtained was that 
asbestos exposure had no bearing on the veteran's death.  The 
Court considered the Board's inquiry too restrictive, and 
essentially ordered the Board to obtain another opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Consistent with the Order from the 
Court, the veteran's claims file should be 
sent for review by an appropriate medical 
professional.  After reviewing the claims 
file, the reviewer should offer an opinion 
as to whether it is as likely as not (50 
percent or greater) the veteran's 1985 
death was related to service (between 1942 
and 1945) in any way other than asbestos 
exposure.  A rationale for the conclusion 
offered should be provided.  

2.  Thereafter, re-adjudicate the claim on 
appeal.  If the appellant's claim remains 
denied, provide her and her representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

